Exhibit 1 Joint Filing Agreement In accordance with Rule13d-1(k)(1) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the undersigned hereby agree to the joint filing on behalf of each of them of a Statement on Schedule13D (including any and all amendments thereto, the “Schedule13D”) relating to the shares of on stock, par value $0.01 per share, of Ocwen Financial Corporation, which may be deemed necessary pursuant to Regulation13D or 13G promulgated under the Exchange Act. The undersigned further agree that each party hereto is responsible for the timely filing of the Schedule13D, and for the accuracy and completeness of the information concerning such party contained therein; provided, however, that no party is responsible for the accuracy or completeness of the information concerning any other party, unless such party knows or has a reason to believe that such information is inaccurate. It is understood and agreed that a copy of this Joint Filing Agreement shall be attached as an exhibit to the Schedule13D, filed on behalf of each of the parties hereto. IN WITNESS WHEREOF, each of the undersigned has executed this Joint Filing Agreement as of the 4day of March, 2015. William C. Erbey /s/ William C. Erbey William C. Erbey E. Elaine Erbey /s/ E. Elaine Erbey E. Elaine Erbey Caritas Partners, LLC By: /s/ William C. Erbey Name: William C. Erbey Title: Manager Caritas Charitable Remainder Trust By: /s/ William C. Erbey Name: William C. Erbey Title: Co-Trustee Caritas Charitable Remainder Trust By: /s/ E. Elaine Erbey Name: E. Elaine Erbey Title: Co-Trustee Salt Pond Holdings, LLC By: /s/ William C. Erbey Name: William C. Erbey Title: President
